This cause coming on to be heard upon petition for Alternative Writ of Mandamus to require the Clerk of the Circuit Court of Osceola County to issue writ of error as of July 12, 1935, in the case of W.J. Steed v. Edward Parradee and to require the Judge of the Circuit Court to sign and settle the bill of exceptions in said cause as of the last mentioned date, and it appearing from the *Page 231 
opinion of this court filed in said cause April 22, 1937, and the record herein that the time allowed under the law for taking writs of error in such causes has long since lapsed and had lapsed at the time the petition for mandamus herein was filed.
It is therefore ordered, adjudged and decreed that the petition for alternative writ of mandamus be and the same is hereby denied.
ELLIS, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.